253 S.E.2d 496 (1979)
40 N.C. App. 769
Pamela Shouse PACK, Administratrix C.T.A. of the Estate of James F. Shouse
v.
Alberta M. JARVIS, Integon Corporation, Integon Life Insurance Corporation, and Integon Indemnity Corporation.
No. 7821SC519.
Court of Appeals of North Carolina.
April 17, 1979.
F. Mickey Andrews, Winston-Salem, for plaintiff-appellant.
Womble, Carlyle, Sandridge & Rice by Allan R. Gitter and William C. Raper, Winston-Salem, for defendants-appellees.
HARRY C. MARTIN, Judge.
Defendants' counsel concede in their brief and oral argument that the trial court expressly stated the order here appealed did not prohibit plaintiff from further proper discovery, without limitation.
The order of Judge Rousseau did not affect a substantial right of the plaintiff. The appeal is interlocutory, fragmentary and premature and should be dismissed. Stanback v. Stanback, 287 N.C. 448, 215 S.E.2d 30 (1975). The petition for certiorari is denied.
We note that by this process plaintiff has delayed further court proceedings in this case by more than a year.
Petition for certiorari denied. Appeal dismissed.
VAUGHN and ERWIN, JJ., concur.